Per Curiam.
“ Under the provisions of the act approved August 17, 1915 (Acts 1915, p. 117), entitled ‘An act to amend an aet establishing the city court of Reidsville/ relative to the selection of jurors, the number of jurors, etc., the city court of Reidsville is not a court from which a writ of error will lie directly to the Supreme Court or to the Court of Appeals. Ash v. People’s Bank of Oliver, 149 Ga. 713 (101 S. E. 912).” Kennedy v. Kicklighter, 150 Ga. 276 (103 S. E. 153). Consequently the writ of error in this case must be

Dismissed.


Broyles, C. J., and Bloodworth and Luke, JJ., concur.